to enlarge. See Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev.           ,
                    , 245 P.M 1198, 1201 (2010) (recognizing that when a motion to
                 enlarge the time for service is filed after NRCP 4(i)'s 120-day time frame
                 has expired, the party seeking the enlargement must demonstrate good
                 cause for failing to timely move for the enlargement). The district court
                 granted the motion, and this appeal followed.
                              On appeal, appellant contends that the district court abused
                 its discretion in granting respondent's motion to dismiss.    Id. at , 245
                 P.3d at 1200 (explaining that this court reviews a district court order
                 granting a motion to dismiss for failure to timely serve process or to timely
                 move for an enlargement for an abuse of discretion). We agree. The only
                 reason identified by the district court regarding why it found an absence of
                 good cause for appellant's failure to timely move for an enlargement was
                 that respondent was prejudiced. Even assuming that respondent was
                 prejudiced, this factor is not relevant to the consideration of whether good
                 cause existed for appellant's failure to timely move for an enlargement.
                 See id. at , 245 P.3d at 1201 (identifying several relevant factors and
                 indicating that any other factor a district court considers when
                 determining whether good cause exists for filing an untimely enlargement
                 motion should "relate to difficulties encountered by a party in attempting
                 service").
                              In contrast, the record on appeal demonstrates that the
                 relevant factors weigh in favor of the existence of good cause for


                 ...continued
                 that these reasons could provide alternative bases for affirmance. See
                 Ford v. Showboat Operating Co., 110 Nev. 752, 755, 877 P.2d 546, 548
                 (1994). Thus, we need not consider these issues.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                appellant's failure to timely file her enlargement motion. Specifically,
                respondent had knowledge of the lawsuit's existence, and appellant
                exercised reasonable diligence to serve respondent within the 120-day
                time frame upon learning midway through the time frame that
                respondent's insurer no longer planned to represent respondent in the
                underlying action.    Id. (recognizing that a defendant's knowledge of the
                action and a plaintiffs diligence in attempting service are relevant
                factors). Moreover, appellant's failure to formally file the motion in a
                timely manner was due in part to her belief that she was following "local
                practice" in submitting the motion directly to chambers and due in further
                part to the court's own delay in granting the motion. Because it was
                reasonable for appellant to seek a ruling on her motion before continuing
                her attempts to serve respondent, this consideration likewise supports the
                existence of good cause. Id.
                              Thus, we conclude that the district court abused its discretion
                when it found that appellant lacked good cause for failing to timely file her
                enlargement motion. Id. at , 245 P.3d at 1200. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                          Hardesty




SUPREME COURT
       OF
    NEVADA
                                                       3
OD 1947A
                cc: Hon. Gloria Sturman, District Judge
                     Howard Roitman, Settlement Judge
                     James S. Kent
                     Law Office of Daniel Marks
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A